Citation Nr: 0205565	
Decision Date: 05/30/02    Archive Date: 06/11/02

DOCKET NO.  98-17 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from October 1966 to 
August 1968.  

This appeal arises out of a September 1997 decision entered 
by the White River Junction, Vermont Department of Veterans 
Affairs (VA), regional office (RO).  An appeal with respect 
to that action was perfected in October 1998, and a hearing 
at which the veteran testified was conducted at the RO March 
2000.  Thereafter, the case was forwarded to the Board of 
Veterans' Appeals (Board) in Washington, DC.  In March 2000, 
the Board denied the veteran's claim.  This decision was 
appealed to the Court of Appeals for Veterans Claims. 

While the case was pending before the Court, the Secretary of 
Veterans Affairs, represented by the VA General Counsel, and 
the veteran, represented by his attorney, filed a joint 
motion, in March 2001, asking the Court to vacate the Board's 
March 2000 decision.  The Court granted the parties' motion 
in a March 2001 order, and the case was returned to the Board 
for compliance with the directives that were stipulated in 
the joint motion.  The March 2001 order, by its terms, 
constitutes the mandate of the Court.  

In June 2001, the Board wrote to the veteran's attorney, and 
gave him the opportunity to submit additional evidence and 
argument in support of the claim.  No response was received 
to this letter, and the matter was subsequently forwarded to 
the undersigned for her review.


FINDINGS OF FACT

1.  The veteran was assigned to an infantry battalion 
headquarters company in Vietnam between November 1967 and 
August 1968.  

2.  Morning reports dated between November 1967 and January 
1968 from the infantry battalion headquarters company to 
which the veteran was assigned reflect that during this 
period two members of that unit were killed in action.  

3.  An historical narrative of the infantry battalion to 
which the veteran was assigned in Vietnam includes a 
description of the entire battalion coming under attack 
during a unit movement to an undisclosed location.  

4.  PTSD has been diagnosed based on stressors that include 
the veteran coming under mortar attack and being surrounded 
by incoming Vietcong fire.  

5.  The present record raises a reasonable doubt as to 
whether the veteran has PTSD as a result of his experiences 
in Vietnam.  


CONCLUSION OF LAW

Granting the benefit of the doubt to the veteran, the Board 
concludes that PTSD was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b)  (West 1991 and Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial mater, the Board notes that during the pendency 
of this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  This is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).  Implementing regulations, published at 66 Fed. Reg. 
45620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)), have been 
considered.  It was for the Board's initial consideration of 
this new law that this appeal was returned by the Court.  The 
VCAA addresses notification requirements the VA must satisfy, 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
174 (2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

With regard to VA's fulfillment of its obligation under VCAA, 
the Board notes that, through the statement of the case and 
supplemental statement of the case, the veteran was informed 
of the criteria which must be met to establish entitlement to 
the benefits he seeks, and, by these same documents, he was 
made aware of the type of evidence which would be necessary 
to substantiate his claim.  Further, the veteran has provided 
statements on more than one occasion that reflect his 
recollection of those events he believes caused him to 
develop PTSD, and attempts have been made to corroborate the 
events the veteran recalled.  Likewise, the veteran has been 
examined for VA purposes in connection with this claim, and 
he has not indicated that there are any other pertinent 
records that could be obtained.  Under these circumstances, 
the Board concludes that VA has met its notice requirements 
and its duty to assist in developing the facts pertinent to 
this claim pursuant to the provisions of the VCAA and the 
implementing regulations, and that no further development in 
this regard is required. 

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  When a disease is first diagnosed 
after service, service connection may nevertheless be 
established by evidence demonstrating that the disease was in 
fact incurred during the veteran's service, or by evidence 
that a presumptive provision applies.  See 38 C.F.R. 
§§ 3.303, 3.307, 3.309.  Service connection for PTSD 
requires:  (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link, or causal 
nexus, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f).

Furthermore, if the claimant did not engage in combat with 
the enemy, or the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet.App. 128 (1997).  Service 
department records must support, and not contradict, the 
claimant's testimony regarding noncombat stressors.  Doran v. 
Brown, 6 Vet.App. 283 (1994).  See Fossie v. West, 
12 Vet.App. 1, 6 (1998), wherein the Court stated, "If the 
veteran engaged in combat, his lay testimony regarding 
stressors will be accepted as conclusive evidence of the 
presence of in-service stressors.  38 U.S.C. 1154(b); 38 
C.F.R. § 3.304(f).  If, however, the veteran was not engaged 
in combat, he must introduce corroborative evidence of his 
claimed in-service stressors."

The evidence in this case shows that the veteran served in 
Vietnam with the headquarters and headquarters company of the 
1st Battalion, 35th Infantry between November 1967 and August 
1968.  His service personnel records show that his principal 
duty during that period was as a communication center 
specialist.  The veteran contends that he developed PTSD as a 
result of his experiences serving with this unit.  

In connection with his claim, the veteran was examined for VA 
purposes in March 1996 and in October 1999.  The diagnosis 
entered following these examinations was PTSD, which the 
examiners attributed to a number of stressful events.  These 
included the veteran's "platoon being surrounded by incoming 
VC fire" and "the compound where he stayed was being 
mortared," both of which the Board notes, one might 
reasonably associate with events members of an infantry 
battalion might experience during the Vietnam conflict.  In 
an attempt to corroborate the veteran's claimed stressors, 
the RO obtained copies of some of the morning reports of the 
headquarters company to which the veteran was assigned, as 
well as a brief narrative history of the battalion to which 
he belonged.  

The morning reports that were obtained are limited to the 
period from November 1967 to January 1968.  During these few 
months, however, they confirm that two soldiers from the 
veteran's unit were killed in action.  The unit history is a 
relatively cursory one, without any specific discussion 
related to the headquarters company.  It does, however, cover 
the period of time during which the veteran served, and 
includes some detail of the battalion's line companies' 
combat missions during that time.  Significantly, it also 
includes a brief description of what appears to be an 
occasion when a movement of the entire battalion came under 
mortar, recoilless rifle and automatic weapons fire and the 
battalion took action to repel that attack.  This resulted in 
the death of 38 North Vietnamese. 

Clearly, the evidence of the combat death of members of the 
headquarters company to which the veteran was assigned in 
Vietnam establishes that the unit's status as a headquarters 
company did not render its members immune from exposure to 
combat.  Further, the Board notes that the unit history 
describing the entire battalion coming under fire could very 
well correspond to the occasion when the veteran recalled 
being surrounded by incoming Viet Cong fire.  At the same 
time, however, none of the description of events the veteran 
believes precipitated his PTSD and that he gave either to 
those physicians examining him or in separate statements 
provided the RO, contains sufficient detail to know for 
certain whether they relate to any of the confirmed deaths in 
his unit or to the time his battalion was apparently 
attacked.  (The veteran has not been able to recall a 
particular name of any individual he recalls being killed, 
and he does not make clear whether any time he came under 
fire occurred during a battalion sized move.)  Because, 
however, the company sized unit to which the veteran was 
assigned sustained combat casualties, because it appears the 
battalion of which this company was a part came under hostile 
fire, and because the veteran has been diagnosed to have PTSD 
due in part to events that one would reasonably associate 
with those of an individual assigned to an infantry 
battalion, the Board finds that the evidence in its entirety 
is sufficient to bring the case into relative equipoise.

When, after considering all the evidence, a reasonable doubt 
arises regarding a determinative issue, the benefit of the 
doubt shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  Having reviewed the evidence in this case, 
the Board concludes that the unique facts presented in the 
record warrant the application of the reasonable doubt 
doctrine to the veteran's claim.

Therefore, the Board finds that the evidence of record, 
although not preponderating in support of the claim, at least 
raises an issue of a reasonable doubt, the benefit of which 
should be resolved in the veteran's favor.  Granting the 
veteran the benefit of the doubt, the evidence of record is 
understood to reflect that the veteran has PTSD linked by 
competent medical evidence to corroborated in-service 
stressful events.  Accordingly, service connection for PTSD 
is warranted under the reasonable doubt doctrine.  


ORDER

Service connection for PTSD is granted.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

